                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 UNITED STATES OI.' AMERICA                      )
                                                 )         DOCKET NO.: 3:20-CR-192
                                                 )
                                                 )         FACTUAL BASIS
 ANTHONY BLANE BYRNES                            )
                                                 )

       NOW COMES the United States of America, by and tkough R. Andrew Murray, United
States Attomey lor the Westem District of North Carolina. and hereby files this Factual Basis in
support of the plea agreement filed simultaneously in this matter.

        This Factual Basis is filed pursuant to Local Criminal Rule 11.2 and does not attempt to set
forth all of the facts known to the United States at this time. By their signatures below, the parties
expressly agree that there is a factual basis for the guilty plea(s) that the defendanl will tender
pursuant to the plea agreement, and that the facts set forth in this Factual Basis are sufficient to
establish all ofthe elements ofthe crime(s). The parties agree not to object to or otherwise contradict
the facts set forth in this Factual Basis.

        Upon acceptance of the plea, the United States will submit to the Probation Office a
"Statement ofRelevant Conduct" pursuant to Local Criminal Rule 32.4. The defendant may submit
(but is not required to submit) a response to the Govemment's "Statement of Relevant Conduct"
within seven days of its submission. The parties understand and agree that this Factual Basis does
not necessarily represent all conduct relevant to sentencing. The parties agree that they have the right
to object to facts set forth in the presentence report that are not contained in this Factual Basis.
Either party may present to the Court additional relevant facts that do not contradict facts set forth in
this Factual Basis.

        1.      In 2019, law enforcement began investigating the Defendant Anthony Blane Bymes
for tralficking narcotics with firearms in the greater Huntersville, NC area. Homeland Security
Investigations (HSI), the US Postal Inspector Service (USPIS), the Drug Enforcement
Administration (DEA) and the Huntersville (NIC) Police Department (HPD) seized multiple drug
packages belonging to Defendant Anthony Blane Bymes in the greater Huntersville, NC
community.

       2.     . Defendant conspired with a regional Drug Trafficking Organization (DTO) to
distribute narcotics on the dark web, utilizing the dark web marketplace "Empire Market." The
Defendant resided with his parents, ordered various narcotics on the dark web and had them
shipped to their Huntersville residence. Defendant Anthony Blane Bymes used the Empire Market,
among other dark web mediums, to traffic D-Lysergic Acid Diethylamide (LSD), Psilocin,
Dimethyltryptamine (DMT), MDMA,/Ecstasy, and Marijuana narcotics throughout the United
States and intemationally.
       3.     Defendant also frequented local Bitcoin ATMs and facilitated dark web financial
tansactions, in addition to drug shipments, for the DTO. Defendant purchased the narcotics with
various forms of Virtual Currency (VC), including Bitcoin, and stored the drug proceeds in
multiple VC wallets. The Defendant then sold these narcotics and converted drug proceeds into
Bitcoin, utilizing various Bitcoin ATMS in the greater Charlotte, NC community. The DTO utilized
these Bitcoin ATMs to preserve the discrete nature of their drug transactions, in violation of the
United States Bank Secrecv Act.

         4.    The Defendant, Anthony Blane Bymes, from in or about 2019, through the present,
in Mecklenburg County, within the Westem District of North Carolina, and elsewhere, did
knowingty and intentionally combine, conspire, confederate, and agree with others known and
unknown to the United States, to distribute and to possess with intent to distribute controlled
substances, that is, a mixture and substance containing 1 gram or more of D-Lysergic Acid
Diethylamide (LSD), a mixture and substance containing a detectable amount ofPsilocin, a
mixture and substance containing a detectable amount of Dimethyltryptamine (DMT), a mixture
and substance containing a detectable amount of 3,4-methylenedioxymethamphetamine (MDMA
or Ecstasy), and a mixture and substance containing a detectable amount of Marijuana, all
Schedule I controlled substances, in violation of Title 21, United States Code, Sections 841(a)(1)
and 846. Specifically, the Defendant, Anthony Blane Bymes, sold these narcotics with co-
conspirators on the dark web, from his Huntersville, NC residence.

         5.     The Defendant, Anthony Blane Bymes, on or about April 12,2019, in
Mecklenburg County, within the Westem District ofNorth Carolina, and elsewhere, did knowingly
and intentionally possess with intent to distribute a controlled substance, that is, a mixture and
substance containing a detectable amount of Marijuana, a Schedule I controlled substance. All in
violation of Title 21, United States Code, Sections 8al(a)(l) and 841(b)(l)(D).

         6.     The Defendant, Anthony Blane Bymes, on or about August 07, 2019, in
Mecklenburg County, within the Westem District ofNorth Carolina, and elsewhere, did knowingly
and intentionally possess with intent to distribute a controlled substance, that is, a mixture and
substance containing 1 gram or more oiD-Lysergic Acid Diethylamide (LSD), a Schedule I
controlled substance. All in violation of f itle 21, United States Code, Sections 841(a)(1) and
841(bX1)(B).

        7. The Defendant, Anthony Blane Bymes, on or about August 07, 2019, in
Mecklenburg County, within the Westem District ofNorth Carolina, and elsewhere, did knowingly
and intentionally possess with intent to distribute a controlled substance, that is, a mixture and
substance containing a detectable amount ofPsilocin, a Schedule I controlled substance. All in
violation of Title 21, United States Code, Sections 8a1(a)(1) and 8a1@)(1)(C).
          8.    The Defendant. Anthony Blane Byrnes, on or about August 07, 2019, in
Mecklenburg County, within the Western District of North Carolina, and elsewhere, did knowingly
and intentionally possess with intent to distribute a controlled substance, that is, a mixture and
substance containing a detectable amount of Dimethyltryptamine (DMT), a Schedule I controlled
substance. All in violation of Title 21. United States Code, Sections 841(a)(l) and 841(b)(l)(C).


 R. ANDREW MURRAY
 UN I'IED STA-I'ES ATI'ORNL,Y



         ),^--:
 Sanjeev Bhasker
 Assistant United States Attomey




                        Defendant's Counsel's Sign ature and Acknowledgment
          I have read this Factual Basis, the Bill of Inlormation, and the plea agreement in this case,
and have discussed them with the defendant. Based on those discussions, I am satisfied that the
defendant understands the Factual Basis, the Bill of Information, and the plea agreement. I hereby
certify that the defendant does not dispute this Factual Basis.


 4,uu.0,i\-
   Adoll, nttomey for
 Peter                      Defendant
                                                                       p41Ep.     6/16/20




                                                   2
